J-A28006-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

BERARDELLI POOL SERVICE, LLC                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellant

                       v.

JOSEPH KOCH

                            Appellee                      No. 19 EDA 2014


                  Appeal from the Order November 27, 2013
             In the Court of Common Pleas of Montgomery County
                      Civil Division at No(s): 2013-05740


BEFORE: GANTMAN, P.J., WECHT, J., and JENKINS, J.

MEMORANDUM BY GANTMAN, P.J.:                        FILED NOVEMBER 25, 2014

        Appellant, Berardelli Pool Service, LLC, appeals from the order entered

in the Montgomery County Court of Common Pleas, which confirmed the

arbitration award in favor of Appellee, Joseph Koch.1 We affirm.

        In its opinion, the trial court fully sets forth the relevant facts and

procedural history of this case.         Therefore, we have no reason to restate

them.

        Appellant raises the following issues for our review:


____________________________________________


1
  Throughout the certified record and in this appeal, the caption is presented
contrary to how the case actually arose, in which Appellee sought relief from
Appellant through binding common law arbitration, pursuant to the parties’
agreement. We also note that Berardelli Pool Service, LLC is a limited
liability corporation.
J-A28006-14


          WHETHER THE TRIAL COURT COMMITTED AN ABUSE OF
          DISCRETION OR ERROR OF LAW IN ENTERING JUDGMENT
          “IN THE AMOUNT OF $20,000.00” WHICH DID NOT
          CONFORM WITH THE AWARD OF THE ARBITRATORS
          WHICH READS AS FOLLOWS:

              1) THERE HAS BEEN NO MISMANAGEMENT OF
              [APPELLANT] RISING TO THE LEVEL OF A BREACH
              OF FIDUCIARY DUTY. ROBERT BERARDELLI SHALL
              REMAIN THE MANAGING PARTNER OF [APPELLANT].

              2) [APPELLEE] SHALL RECEIVE THE SUM OF
              $20,000.00 AS A DISTRIBUTION OF PROFITS FOR
              THE CALENDAR YEAR 2012.

(Appellant’s Brief at 4).

       After a thorough review of the record, the briefs of the parties, the

applicable law, and the reasoned opinion of the Honorable Richard P. Haaz,

we conclude Appellant’s issue merits no relief. The trial court opinion fully

discusses and properly disposes of the question presented. (See Trial Court

Opinion, filed February 7, 2014, at 3-4) (finding: Appellant’s issue merits no

relief, where court reasonably interpreted arbitration award in amount of

$20,000.00 in Appellee’s favor).               The record supports the trial court’s

discretion and decision; therefore, we see no reason to disturb it.2

Accordingly, we affirm on the basis of the trial court’s opinion.

       Order affirmed.

____________________________________________


2
   So long as the court’s order confirming the arbitration award is a
reasonable interpretation of the award, we must affirm. If the parties want
different language in the confirmation order, they must address that issue to
the trial court.



                                           -2-
J-A28006-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/25/2014




                          -3-
                                                                               Circulated 11/20/2014 03:05 PM




IN THE COURT OF COMMON PLEAS MONTGOMERY COUNTY, PENNSYLVANIA
                         CIVIL DIVISION

BERARDELLI POOL SERVICE, LLC                              NO. 2013-05740

     -vs-                                                 19 EDA2014

JOSEPH KOCH


HAAZ,J.                                                            FEBRUARY 7, 2014
                                            OPINION

FACTS AND PROCEDURAL HISTORY

    I. Joseph Koch (hereinafter "Koch") is a member of Berardelli Pool Service, LLC

          (hereinafter "Berardelli").

    2. Berardelli's Operating Agreement provides for common law arbitration of disputes

          under the Agreement.

    3. Article IX, section 9.01 of Berardelli's Operating Agreement states as follows:

              "[Alny dispute, controversy or difference which may arise between any
              Members arising out of or relating to this Agreement or business of the
              Company shall be finally settled by binding arbitration in Montgomery
              County, Pennsylvania ... "

    4. Article IX, section 9.01 b states:

              "The decision of the arbitrator or arbitrators shall be determinative,
              binding and conclusive between the parties, and the decision may be
              entered as an unappealable judgment in the Court of Common Pleas of
              Montgomery County, Pennsylvania, or any other appropriate jurisdiction."


    5. The parties completed their common law Arbitration before Robert F. Morris,

          Esquire, Gregory R. Gifford, Esquire and Jerome M. Charen, Esquire on



                                                                 rtlt:r~~,'l/lJl"" a~
          December 14, 2012.

                                                           2013-05740-0036            Filing!]):     9636127
                                                                       217120143:38:34 PM
                                                                             o inion
                                                               ReceiRt #Z20321eb          Fee      $0.00
                                                          Mark Levy - Monteo Prothonotary

                                               1
                                                                                               Circulated 11/20/2014 03:05 PM




           6.    The Award of Arbitrators was rendered by letter dated February 15,2013

                which stated:

                     Following a full hearing, the arbitrators find as follows:

                     I) There has been no mismanagement of BerardeIIi Pool Services, LLC
                        rising to the level of a breach of fiduciary duty. Robert BerardeIIi shall
                        remain the managing member of BerardeIIi Pool Service, LLC.

                     2) Joseph Koch shall receive the sum of $20,000 as a distribution of
                        profits for the calendar year 2012.


          7. On March 19,2013, Berardelli filed a Petition to Vacate the Award of the

                Arbitrators.

          8. On May 7, 2013, Koch filed a Petition to Enter the Award of the Arbitrators as

                a Judgment. i

          9. On November 21, 2013, BerardeIIi withdrew the Petition to Vacate the Award

                of Arbitrators.

           10. On November 26,2013, this court issued the following order:

                AND NOW, this 26th day of November, 2013, upon consideration of
                Petitioner's unopposed Petition to Enter Award of Arbitrators dated February
                15,2013 as a Judgment, it is ORDERED and DECREED that Judgment is
                hereby entered pursuant to the Arbitration Award dated February 15,2013 in
                favor of Joseph Koch and against BerardeIIi Pool Services, Inc [sic] in the
                amount of $20,000.

          11. On December 26,2013, BerardeIIi filed this timely appeal.

          12. On January 21, 2014, BerardeIIi filed a Concise Statement of Matters

                Complained of on Appeal which stated:




I   Berardelli did not file a response to the Petition to Enter the Award of the Arbitrators as a Judgment.

                                                             2
                                                                             Circulated 11/20/2014 03:05 PM




             Whether this Honorable Court committed an abuse of discretion or error of

             law in entering judgment "in the amount of $20,000.00" which did not

             conform with the Award of Arbitrators which reads as follows:

              1) There has been no mismanagement of Berardelli Pool Services, LLC
                 rising to the level of a breach of fiduciary duty. Robert Berardelli shall
                 remain the managing member of Berardelli Pool Service, LLC.

             2) Joseph Koch shall receive the sum of $20,000 as a distribution of
                profits for the calendar year 2012.


II. DISCUSSION

             The standard of review in arbitration confirmation cases is whether the trial court

     exceeded its scope of authority by an abuse of discretion or error of law. Hall v.

     Nationwide Mutual Insurance Company, 629 A.2d 954 (Pa. Super 1993). In Hall, an

     insured petitioned to confirm the arbitrators' award of damages pursuant to an arbitration

     clause in the insured's automobile insurance policy. The Superior Court affirmed the

     trial court's confirmation of the award where the trial court's interpretation ofthe award

     was reasonable and the insurer failed to challenge the arbitrators' award within thirty (30)

     days.

             42 Pa.C.S.A §7342(b), which governs common law arbitration, states:

                     (b) Confirmation and judgment.--On application ofa party
             made more than 30 days after an award is made by an arbitrator under
             section 7341 (relating to common law arbitration), the court shall enter an
             order confirming the award and shall enter a judgment or decree in
             conformity with the order.

              Berardelli withdrew its challenge of the award and did not oppose Koch's

     Petition to Enter the Award ofthe Arbitrators as a Judgment. The court granted Koch's

     unopposed petition to confirm the award as a judgment. Berardelli did not claim the



                                                3
                                                                              Circulated 11/20/2014 03:05 PM




       arbitrators' award was ambiguous and in need of clarification, which would have allowed

       the trial court to accept evidence regarding the intention of the arbitrators' award. See

       Hall, 329 A.2d at 957 citing Converse v. Colton, 49 Pa. 346 (1865).

               The trial court reasonably interpreted the arbitration award to be $20,000. The

       award's qualifying phrase "as a distribution of profits for the calendar year 2012"

       identified the basis of the award. Without any additional evidence, the court's order of

       November 26,2013 constitutes a reasonable interpretation of the arbitrators' award, and

       was not an abuse of discretion. Hall, supra.




                                                                                           J.
Copies sent on 2/7/14 to
Mark F. Himsworth, Esquire
Brian J. Smith, Esquire
Superior Court of Penn.
Court Administration
Montgomery County law Reporter




                                                 4